Citation Nr: 0114511	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  98-16 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for left below-the-knee 
amputation as secondary to service-connected residuals of 
left leg anterior compartment syndrome release.


REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The appellant served on active duty from September 1972 to 
December 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in March 
2000.

The appellant was scheduled to appear at a video conference 
hearing before the Board in February 1999, but he failed to 
appear for his scheduled hearing.  No further action with 
regard to his Board hearing request will be taken at this 
time, however, as he has not explained why he missed his 
scheduled hearing or requested a new hearing.

In an unrelated matter, the Board notes that the appellant 
may have expressed interest in filing a claim seeking 
entitlement to an increased rating for his left leg 
disability in his July 1998 Statement in Support of Claim.  
Moreover, he may have expressed disagreement in this same 
statement with the RO's June 1998 rating decision, which 
denied an automobile/adaptive equipment allowance, in that 
referenced a June 2, 1998, decision, although the Board 
observes that the notice letter for this rating decision is 
dated June 12, 1998.  Nevertheless, the RO should contact the 
appellant for the purpose of clarifying his intentions with 
respect to these matters and proceed to develop/adjudicate 
any claim he wishes to pursue.


FINDINGS OF FACT

1.  The appellant has been service connected for residuals of 
left leg anterior compartment syndrome release since December 
1976.  The medical evidence shows a history of treatment and 
diagnosis of diabetes mellitus, peripheral vascular disease 
and osteomyelitis beginning in the late 1980s.

2.  The greater weight of the objective, credible evidence 
does not establish that the appellant's left below-the-knee 
amputation was caused or aggravated by his service-connected 
for residuals of left leg anterior compartment syndrome 
release.


CONCLUSION OF LAW

Secondary service connection for a left below-the-knee 
amputation is not warranted.  38 C.F.R. § 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
developed and that no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§§ 5103A, 5107, as amended by the Veterans Claims Assistance 
Act of 2000, Pub, L. No. 106-475, 114 Stat. 2096 (2000).  The 
record reflects that the appellant has been provided a 
medical examination for the issue in question and development 
efforts have been completed to the extent possible to obtain 
relevant VA medical records and/or provide the appellant the 
opportunity to do either submit or authorize VA to obtain 
private medical records.  Further, the RO has readjudicated 
his claim on the merits under the benefit-of-the-doubt 
standard of review.  Accordingly, the Board concludes that 
the appellant will not be prejudiced by a disposition of his 
appeal at this time.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

In a merits-based review of a claim, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997) and cases cited therein.  Once the evidence is 
assembled, the Board must determine whether the preponderance 
of the evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  Moreover, the Board may not base a decision 
on its own unsubstantiated medical conclusions but, rather, 
may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 
4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The appellant has been service connected for residuals of 
left leg anterior compartment syndrome release since December 
1976.  The medical evidence shows a history of treatment and 
diagnosis of adult onset diabetes mellitus, peripheral 
vascular disease and osteomyelitis beginning in the late 
1980s.  VA medical records reveal that the appellant 
underwent a left below-the-knee amputation in July 1997.  
Clinical in/outpatient treatment records in the file provide 
no specific examination findings and/or assessments relating 
the necessity for the amputation to the long-established 
service-connected left leg anterior compartment syndrome 
release disability.  However, in an August 1997 VA 
examination report, a VA physician stated the following:

In my opinion, this patient has developed 
a gangrene/peripheral vascular disease 
_____ diabetes mellitus, however, the 
patient has developed no gangrene over 
the right leg and hence in my opinion the 
aggravation of peripheral vascular 
disease may have something to do with the 
[service-connected] injury in 1977.

The Board remanded this claim in March 2000 for additional 
medical analysis in light of its finding that the above-cited 
VA physician's opinion suggested an etiology other than the 
appellant's diabetes condition as being responsible for the 
peripheral vascular disease which eventually led to gangrene 
and loss of the left leg below the knee by medically-
necessitated amputation.  Accordingly, the appellant was re-
examined in December 2000 by a different VA physician, and 
based on the clinical examination findings as well as a 
complete review of all the evidence in the claims file, a VA 
physician prepared the following medical opinion:

This veteran has a long history of non 
compliance with diet and medications.  It 
was documented that he left the Dublin 
[VA Medical Center] against medical 
advice in January of 1997 when being 
treated for his left foot abscess and 
osteomyelitis which later resulted in his 
left below the knee amputation.  
Therefore, it is my professional opinion, 
that the left below the knee amputation 
was a direct result of the non healing 
left foot abscess and severe 
osteomyelitis as a residual affect of 
this veteran's long standing uncontrolled 
diabetes and non compliance and not 
because of his old left anterior 
compartment syndrome [last sentence taken 
from VA physician's corrected page signed 
on February 21, 2001].

An April 2001 Report of Contact form reflects that the 
appellant advised the RO that he had no additional evidence 
to submit in support of his claim.

In analyzing the evidence of record, the Board finds that a 
preponderance of the relevant and probative evidence is 
against entitlement to service connection on a secondary 
basis for a left below-the-knee amputation.  The regulations 
regarding service connection do not require that a veteran 
establish service connection through medical records alone, 
see Triplette v. Principi, 4 Vet. App. 45, 49 (1993), but in 
this case, the Board has carefully examined the entire 
evidentiary record and finds no credible, objective evidence 
to support the appellant's contentions that his amputation 
was caused or aggravated by his service-connected residuals 
of left anterior compartment syndrome release disability.

The evidence shows that the left leg disability was 
essentially asymptomatic for many years prior to the July 
1997 amputation, and that the appellant had a number of other 
serious medical conditions such as diabetes mellitus, 
peripheral vascular disease and osteomyelitis, all of which 
were first treated and diagnosed years after service and 
which were not related in any way to the old left leg injury 
sustained in service in the clinical treatment records dated 
in the post service period.  As noted above, there is of 
record an August 1997 opinion by a VA physician suggesting 
that aggravation of the appellant's peripheral vascular 
disease may have had "something to do" with the service-
connected left leg disability because he had developed no 
gangrene in the right leg.  However, the Board finds that 
this opinion is outweighed by the balance of the relevant 
evidence, specifically, the above-described clinical-
treatment records, which contain no inferences suggesting a 
secondary/aggravation connection between the left leg 
amputation and the service-connected left leg disability, 
and, more significantly, by the recent clinical-medical 
opinion findings obtained as a result of the December 2000 VA 
examination.  As detailed above, this medical opinion was 
based on a clinical examination of the appellant and a 
complete review of the evidence in the claims file for the 
purpose of addressing the question of any relationship 
between these two conditions.  On this matter, the VA 
physician specifically opined that the left leg amputation 
". . . was a direct result of the non healing left foot 
abscess and severe osteomyelitis as a residual affect of this 
veteran's long standing uncontrolled diabetes and non 
compliance and not because of his old left anterior 
compartment syndrome."  (Emphasis added).  Given the clarity 
of this opinion, and the circumstances in which it was 
rendered (following a recent medical examination and a review 
of the entire medical history), the Board finds no support 
for a finding in the record that there exists a secondary or 
aggravation basis between the left leg amputation and the 
service-connected left leg disability.  Hence, in the Board's 
view, the preponderance of the evidence is clearly against a 
secondary/Allen-aggravation basis of entitlement to service 
connection.

The appellant's contentions advanced on appeal, without 
competent clinical or historical corroboration, are 
considered to be of insufficient probative value to serve as 
a basis for a grant of service connection for the issue on 
appeal.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As the preponderance of evidence weighs against a grant of 
the benefits sought, the evidence in this case is not so 
evenly balanced as to require application of the benefit of 
the doubt doctrine.  38 C.F.R. § 3.102 (2000).


ORDER

Service connection on a secondary basis for a left below-the-
knee amputation is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 


